SULLIVAN, Chief Judge,
(concurring in the result):
I disagree with the majority’s holding that the Commanding Officer, Naval Support Activity (NAVSUPPACT), Naples, did not have search authority over the off-base housing leased by appellant’s military fiancee. United States v. Bunkley, 12 MJ 240 (CMA 1982).
The Commanding Officer, NAVSUPPACT, as local area coordinator, is responsible, among other tasks and functions, for off-base housing. See para. 2c(4)-(6), Enclosure (1) to Commander-in-Chief United States Naval Forces Europe (CINCUS-NAVEUR) Instruction 5450.21D (29 April 1986). Additionally, the Commanding Officer, NAVSUPPACT, is responsible for security in and around the Activity. The duty to “act as liaison with Italian police” suggests that CINCUSNAVEUR contemplated the Commanding Officer, NAVSUPPACT, as having command responsibility, both on and off base, in the areas of “investigat[ing] crimes and preparing] investigation reports; maintaining] good order and discipline; [and] providing] for the safety and security of personnel and property.” See para. 2j(2), Enclosure (1), supra.
In United States v. Bunkley, supra, this Court held that “[t]actical needs may require separation of so-called administrative functions from operational or tactical functions, and command authority can be vested in the officer having responsibility over the administrative functions.” 12 MJ at 241. The Commanding Officer, NAVSUPPACT, and appellant’s operational commander both had responsibilities that affected appellant. Similarly, the Commanding Officer, NAVSUPPACT, and appellant’s fiance’s operational commander both had responsibilities that affected appellant’s fiance.
Therefore, based on my judgment that the instructions from CINCUSNAVEUR granted search authority to Commanding Officer, Naval Support Activity, Naples, and my reading of United States v. Bunkley, supra, I concur in the result reached by the majority.